Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered on or about October 31, 1991, inter alia, granting defendants-respondents’ cross-motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
The IAS Court properly dismissed the complaint of a tenant who sued the defendant SRO hotel and its partners to recover damages for injuries incurred when he was assaulted in the lobby by two other tenants. Plaintiff failed to establish that the landlord had the ability or a reasonable opportunity to control the aggressors and that the harm complained of was foreseeable (see, Firpi v New York City Hous. Auth., 175 AD2d 858, 859, lv denied 78 NY2d 864). Here, the landlord had no actual knowledge of the co-tenants’ prior criminal history. Furthermore, no criminal activities involving these parties or any third parties in the hotel had been previously reported (see, Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 519-520). The record also reveals that, given the assailants’ motivation, the assault should be considered "truly extraordinary and unforeseeable”, and served to break the causal connection between any negligence on the landlord’s part and plaintiffs injuries (Tarter v Schildkraut, 151 AD2d 414, 416, lv denied 74 NY2d 616). Concur — Carro, J. P., Rosenberger, Wallach and Ross, JJ.